

Exhibit 10.2


CERTIFICATE


EMERSON ELECTRIC CO.


2010 PERFORMANCE SHARES PROGRAM
 
 
THIS CERTIFIES that «FULL_NAME» is entitled to be a participant in Emerson
Electric Co.’s 2010 Performance Shares Program under the 2006 Incentive Shares
Plan approved and adopted by the Board of Directors on November 1, 2005 and
approved by the Stockholders on February 7, 2006, and has been awarded
«AWARD_NAME» («AWARD_NUMBER») Units, all in accordance with the terms and
provisions of said Plan.
 
Dated this __ day of ___________, 2010.



     
For the Compensation Committee


 
 

--------------------------------------------------------------------------------

 


[logo.jpg]
INTRA-COMPANY CORRESPONDENCE
        



TO:
Cynthia G. Heath
FROM:
«FULL_NAME»
DATE:
November 2, 2009
FILE:
2010 PERFORMANCE SHARES PROGRAM AWARD
SUBJECT:
Acceptance of Award



This is to advise that in consideration of the Compensation Committee's award of
Performance Units in the 2010 Performance Shares Program under the 2006
Incentive Shares Plan, (1) I accept such participation upon the terms contained
in the Award Certificate and the attached Plan document, and (2) I agree that
during my employment by Emerson or any of its divisions, subsidiaries or
affiliates (collectively, "Emerson"), and for a period of two (2) years after
termination of such employment for any reason, I will not directly or indirectly
engage in competition with, or enter the employ of or assist any person, firm,
corporation or other entity engaged in a business competitive with, any business
of Emerson in which I was employed, or solicit or hire any Emerson employees,
even though no payment has been made to me under the terms of the Plan.  I also
agree Missouri law governs this agreement and consent to resolve any disputes in
the courts in the state of Missouri.


I acknowledge I have read and understand the above, the Plan and Program
Highlights and agree to the terms of the award as set forth therein.



   
«FULL_NAME»
Date
                   
Signature


 
 

--------------------------------------------------------------------------------

 

2010 PERFORMANCE SHARES PROGRAM
AWARD SUMMARY


·
FY10 – FY13 Performance Shares Plan Award



 
-
The actual payout earned will be based on Company performance during the
Performance Period beginning October 1, 2009 and ending September 30, 2013
(Performance Period).



 
-
Payout ranges from 0 to 100%.



 
-
Quarterly dividend equivalents on 40% of the Performance Share Units will be
paid to the Participants commencing with the next regularly scheduled quarterly
payment, after the date of the award.



 
-
After the end of the Performance Period, the plan payout percentage will be
determined, with 60% of the earned payout paid following the end of the
Performance Period; the remaining 40% will be paid following a one-year
restriction period, subject to your continued employment with the company during
the restriction period, up to and including the actual payout date.



·
Participant’s rights to the Award are not vested, and it is understood and
agreed that Participant may forfeit the Award and dividend equivalents if any of
the terms or conditions of the Award, including the non-competition and
non-solicitation obligations, as set out in the Plan and Acceptance of Award are
not met, if Participant engages in intentional misconduct in connection with his
or her employment or is in violation of the Company’s Business Ethics Program,
or if Participant fails to remain employed by the Company for the periods
described above.


 
 

--------------------------------------------------------------------------------

 
